Case 1:17-cv-01734-RGA Document 562 Filed 03/16/21 Page 1 of 7 PageID #: 25075




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 SPRINT COMMUNICATIONS COMPANY
 L.P.,
                    Plaintiff;

                 v.

 CHARTER COMMUNICATIONS, INC.,
                                                     Civil Action No. 17-1734-RGA
 CHARTER COMMUNICATIONS
 HOLDINGS, LLC, SPECTRUM
 MANAGEMENT HOLDING COMPANY,
 LLC, CHARTER COMMUNICATIONS
 OPERATING, LLC, BRIGHT HOUSE
 NETWORKS, LLC,
                       Defendants.


                               MEMORANDUM OPINION

Christina B. Vavala and Stephen J. Kraftschik, POLSINELLI PC, Wilmington, DE; Aaron E.
Hankel, B. Trent Webb, John D. Garretson, Jonathan M. Hernandez, Jordan T. Bergsten, Lauren
E. Douville, Lydia C. Raw, Mark D. Schafer, Ryan D. Dykal, and Ryan J. Schletzbaum,
SHOOK, HARDY & BACON LLP, Kansas City, MO; Michael W. Gray and Robert H. Reckers,
SHOOK, HARDY & BACON LLP, Houston, TX, attorneys for Plaintiff Sprint Communications
Company LP.

Kelly E. Farnan, RICHARDS, LAYTON & FINGER PA, Wilmington, DE; Alex Henriques,
Robert A. Appleby, Ryan Kane, James E. Marina, Gregory Arovas, and Jeanne M. Heffernan,
KIRKLAND & ELLIS LLP, New York, NY; Bao T. Nguyen, KIRKLAND & ELLIS LLP, San
Francisco, CA; Gregory Polins, KIRKLAND & ELLIS LLP, Chicago, IL; Luke Dauchot,
KIRKLAND & ELLIS, LLP, Los Angeles, CA; Daniel L. Reisner, David S. Benyacar, and
Michael Block, ARNOLD & PORTER KAYE SCHOLER LLP, New York, NY; Robert J.
Katerberg, ARNOLD & PORTER KAYE SCHOLER LLP, Washington, DC; Thomas T.
Carmack, ARNOLD & PORTER KAYE SCHOLER LLP, Palo Alto, CA, attorneys for
Defendants Charter Communications, Inc. et al.




March 16, 2021
Case 1:17-cv-01734-RGA Document 562 Filed 03/16/21 Page 2 of 7 PageID #: 25076




/s/ Richard G. Andrews
ANDREWS, U.S. DISTRICT JUDGE:

          Before the Court is Defendants’ Motion to Bifurcate. (D.I. 431). Plaintiff opposes. I have

reviewed the parties’ briefing. (D.I. 432, 449, 495).

    I.       BACKGROUND

          Plaintiff Sprint Communications Company currently asserts claims from nine 1 patents

against Defendants Charter Communications., Charter Communications Holdings, Spectrum

Management Holding Company, Charter Communications Operating, and Bright House

Networks, which I will refer to as Defendants or Charter. Plaintiff asserts that Defendants’

Voice-over-IP (“VoIP”) systems infringe these patents, which can be grouped into the Call

Control Patents, the Broadband Patents, and the Enhanced Services Patent. The Call Control

Patents are Nos. 6,452,932 (“the ʼ932 Patent”), 6,463,052 (“the ʼ052 Patent”), 6,633,561 (“the

ʼ3,561 Patent”), 7,286,561 (“the ʼ6,561 Patent”), and 7,505,454 (the ʼ454 Patent”). The

Broadband Patents are Nos. 6,343,084 (“the ʼ084 Patent”), 6,473,429 (“the ʼ429 Patent”), and

6,298,064 (“the ʼ064 Patent”). Patent No 6,697,340 (“the ʼ340 Patent”) is the Enhanced Services

Patent.

    II.      LEGAL STANDARD

          Under Federal Rule of Civil Procedure 42(b), district courts may bifurcate issues into

separate trials “[f]or convenience, to avoid prejudice, or to expedite and economize.” Fed. R.

Civ. Pro. 42(b). A district court has “broad discretion in separating issues and claims for trial as

part of its wide discretion in trial management.” Gardco Mfg., Inc. v. Herst Lighting Co., 820



1
  Plaintiff asserted claims from eleven patents at the time of the briefing, but has since dismissed
all claims of two of them. (See D.I. 432 at 2; D.I. 493). The reduction to nine patents has no
impact on the analysis.
                                                  1
Case 1:17-cv-01734-RGA Document 562 Filed 03/16/21 Page 3 of 7 PageID #: 25077




F.2d 1209, 1212 (Fed. Cir. 1987). When exercising this broad discretion, a district court “should

consider whether bifurcation will avoid prejudice, conserve judicial resources, and enhance juror

comprehension of the issues presented in the case.” Ciena Corp. v. Corvis Corp., 210 F.R.D.

519, 521 (D. Del. 2002). While district courts have such discretion, “bifurcation remains the

exception rather than the rule.’” SenoRx, Inc. v. Hologic, Inc., 920 F. Supp. 2d 565, 567 (D. Del.

2013) (quoting Sepracor Inc. v. Dey L.P., 2010 WL 2802611 at *3 (D. Del. July 15, 2010)). “The

party moving for bifurcation has the burden of establishing that it is appropriate.” Id. In deciding

whether to bifurcate, “the major consideration is directed toward the choice most likely to result

in a just final disposition of the litigation.” In re Innotron Diagnostics, 800 F.2d 1077, 1084

(Fed. Cir. 1986).

   III.       ANALYSIS

          Defendants move for trial to be bifurcated, with a first trial for liability and a second trial

for damages and willfulness. (D.I. 432 at 1). Defendants probably could be clearer about what

they mean by bifurcation. In their opening brief, they talk about “phasing” trials. (D.I. 432 at 1).

But then they also discuss the second trial being before a second jury. (Id. at 12). In their reply

brief, they discuss two trials but also talk about having the same jury decide everything in two

stages. (D.I. 495 at 8). I treat the motion as though what Defendants request by asking for

“bifurcation” is to have a second jury to decide damages and willfulness. I do not decide, for

example, whether it would make sense to have one jury decide liability and damages in one

phase and willfulness in a second phase.

          A. Avoiding Prejudice

          Defendants’ argument centers on prejudice, in that “[d]etails of all of [Plaintiff’s] prior

litigation successes so permeate its damages and willfulness theories that they cannot possibly be

                                                     2
Case 1:17-cv-01734-RGA Document 562 Filed 03/16/21 Page 4 of 7 PageID #: 25078




tried together with liability.” (D.I. 495 at 1). Defendants argue that Plaintiff’s damages and

willfulness theories are based on Plaintiff’s past litigation victories and settlements. (D.I. 432 at

3-5). Defendants then contend that the use of these past litigation successes will bias and confuse

the jury on the issue of liability. (Id. at 1). The crux of Defendants’ argument is that they will not

be able to get a fair trial on liability, as Plaintiff’s introduction of successful jury verdicts in

support of its damages and willfulness theories will prejudice the jury on liability and no curative

instruction would mitigate such extreme and unfair prejudice. (Id. at 7-9). Plaintiff asserts that

Defendants’ arguments regarding the admissibility of prior verdicts and settlements is more

appropriate for a motion in limine or other pre-trial motion. (Id. at 7-8).

        A significant part of Defendants’ argument concerns potential prejudice due to Plaintiff’s

use of prior litigation successes that “so permeate its damages and willfulness theories.” (See D.I.

432 at 1-3, 8). In their Motion for Summary Judgment, Defendants argue that such evidence is

irrelevant and an unreliable source in calculating damages. (D.I. 468 at 25-28). The Court is

separately evaluating the merits of this argument and is excluding any evidence regarding prior

litigation as to damages. Thus, such prejudice will not be a concern at least as to damages. As to

willfulness, there is no motion pending that addresses what I might or might not admit in regard

to Plaintiff’s proof of willfulness. Thus, I think it would be premature to hold that the spectrum

of willfulness evidence Plaintiff will seek to admit cannot be handled in such a way as to make

less drastic remedies than bifurcation into two trials appropriate based on concerns about

prejudice.

        B. Complexity

        Defendants argue that bifurcation is warranted as the liability issues and damages theories

are complex. (D.I. 432 at 2-3, 12). Defendants assert that this trial is particularly complicated and

                                                    3
Case 1:17-cv-01734-RGA Document 562 Filed 03/16/21 Page 5 of 7 PageID #: 25079




technically involved based on Plaintiff’s 3,271-page expert report on infringement that applies

nine patents to five VoIP telephony network architectures. (Id. at 11; D.I. 495 at 5-7). Defendants

also contend that Plaintiff’s damages theories are complicated and involved. (Id. at 12). Plaintiff

argues that Defendants have not shown that the case is so complex that it warrants bifurcation.

(D.I. 449 at 4). Plaintiff maintains that the asserted patents come from three families and that all

patents within the same family share the same specification. (Id. at 5). Plaintiff further contends

that Defendants have not met their burden of showing that the telecommunications technology is

so complicated that it would overwhelm the jury. (Id.).

       The Court is not persuaded that this action is so complex that bifurcation is necessary to

prevent overwhelming the jury. While this case involves a lengthy expert report 2 and multiple

patents and technologies, Defendants have not shown that there is anything overwhelmingly

complex about the asserted patents or technologies. The nine asserted patents can be separated

into three groups, with all the patents in each group having the same specification, which reduces

the issues for trial. See Crown Packaging Tech., Inc. v. Rexam Beverage Can Co., 498 F. Supp.

2d 734, 737-38 (D. Del. 2007). It is not uncommon for a patent jury trial to involve multiple

patents and technologies. Further, patent cases typically involve complicated subject matter with

which jurors are unfamiliar. See SenoRx, 920 F. Supp. 2d at 571 (no bifurcation in a patent case

involving medical device engineering, brachytherapy, and radiation therapy). And, while

damages calculations, including reasonable royalty and lost profits, are difficult, jurors are

frequently required to make such calculations. See id.; Sprinturf Inc. v. Sw. Recreational Indus.,




2
 I note that Defendants argue that the expert report on infringement is 3,271 pages, while
Plaintiff contends that only 1,534 pages of the report are relevant to Defendants. (D.I. 449 at 4).
This dispute does not change the outcome of this issue.
                                                  4
Case 1:17-cv-01734-RGA Document 562 Filed 03/16/21 Page 6 of 7 PageID #: 25080




Inc., 2004 WL 96751, at *2 (E.D. Pa. Jan. 15, 2004) (denying bifurcation, in part, where

defendants did not show which aspects of calculating reasonable royalty or lost profits damages

would be too complex for jurors). “[T]he [C]ourt will not pre-judge the yet-unnamed jurors by

assuming they are unable to digest the facts and law in this case.” Synopsys, Inc. v. Magma

Design Automation, 2006 WL 1452803, at * 4 (D. Del. May 25, 2006).

       C. Promoting Judicial Economy

       Defendants also argue that bifurcation could conserve judicial resources by eliminating

the need to try damages and willfulness if the jury finds no liability against Defendants. (D.I. 432

at 12). Defendants contend that “no quantum of inefficiency could warrant the prejudice

[Defendants] would suffer.” (D.I. 495 at 7). Plaintiff asserts that bifurcation would be inefficient

and would waste judicial resources, due to the substantial overlap of evidence relevant to both

liability and damages for non-infringing alternatives, willfulness/copying, and commercial

success. (D.I. 449 at 8-9).

       Defendants have not shown that bifurcation would promote judicial economy. The

potential elimination of a second trial on damages and willfulness, should Defendants be found

not liable, is not enough to show that judicial economy would be served through bifurcation. See

Masimo Corp. v. Philips Elecs. N. Am. Corp., 742 F. Supp. 2d 492, 497 (D. Del. 2010). Further,

as Plaintiff has established, there are certain topics on which overlapping evidence would need to

be presented twice if the trial was bifurcated. (See D.I. 449 at 8-9). “[A]n overlapping of issues is

significant to the decision whether to bifurcate.” Willemijn Houdstermaatschaapij BV v. Apollo

Computer Inc., 707 F. Supp. 1429, 1434 (D. Del. 1989). And, “the more two bifurcated trials

would tread the same legal and evidentiary ground, the less it can be said that bifurcation would

serve judicial efficiency.” SenoRx, 920 F. Supp. 2d at 569. As there has been no showing that

                                                 5
Case 1:17-cv-01734-RGA Document 562 Filed 03/16/21 Page 7 of 7 PageID #: 25081




bifurcation would promote judicial economy, and the presence of overlapping issues and

evidence will not serve judicial efficiency, bifurcation would not conserve judicial resources.

   IV.      CONCLUSION

         For the reasons cited above, Defendants’ Motion to Bifurcate (D.I. 431) is denied.




                                                 6
